Ellerin, J.
(dissenting). While I am in agreement with the majority opinion to the extent that it holds that the violation referred to in each of the paragraphs of Labor Law § 740 (2) is a "violation of law, rule or regulation which violation creates and presents a substantial and specific danger to the public health or safety”, I cannot agree with the conclusion, that the statute does not cover the larcenous conduct here involved, *139based upon fraudulent billing of the City of New York for placements of unemployed persons in jobs or training that were, in fact, never made.
In Sabetay v Sterling Drug (69 NY2d 329) which reaffirmed the unfettered right of an employer to terminate an at-will employment relationship at any time, even where it is based on the employee’s refusal to participate in improper, unethical or illegal activities, the Court of Appeals observed that significant alteration of this principle was best left to the Legislature. It noted (at 337), however, that "[i]ndeed, the Legislature has responded to this appropriate sensitivity by enacting numerous protections against abusive discharge and by prohibiting employers from discharging at-will employees for reasons contrary to public policy”, including among its citation of those enactments the instant section of the Labor Law. It can hardly be gainsaid that perpetrating a fraud upon the government by committing larceny in connection with a critical program directed toward eliminating unemployment is "contrary to public policy”.
While the majority refers to the Attorney-General’s memorandum as providing examples of conduct that, in his opinion, would not come within the protection of the law, that memorandum, in fact, makes no such unequivocal statement. On the contrary, it manifests concern because "[i]t is unclear whether the bill would, in all situations, provide a remedy for employees who refuse to engage in or who reveal illegal financial or accounting practices”. (Emphasis added.) Also significant is the Attorney-General’s evaluation that the bill is intended to protect employees in connection with "employer wrongdoing which is dangerous, unsafe or inimical to the public welfare”. That the conduct here involved is inimical to the public welfare is self-evident.
In light of the Attorney-General’s reasonable commonsense, albeit cautious, characterization of the bill’s intent, it is difficult to understand the majority’s unnecessarily restrictive interpretation and its conclusion that the law should "be viewed as a narrow and specific statutory exception to the employment-at-will doctrine”. The suggested recourse to the Legislature seems to overlook the fact that the statute involved was enacted in response to the decision in Murphy v American Home Prods. Corp. (58 NY2d 293) which upheld the corporate employer’s right to terminate an at-will employee who revealed certain illegal account manipulations to officers and directors of the corporation and refused to engage in such *140improprieties. The problem which gave rise to this legislation is not entirely without significance and the intent of the statute should be evaluated in that context. While the Budget Report on the bill indicates that the bill is not all-inclusive, it does not impart the rigid, restrictive view taken by the majority but rather indicates, in recommending enactment, that the "bill strikes a reasonable balance between employee and employer concerns and is in the best interests of the public”.
Since the instant action is not predicated upon private accounting irregularities or wrongdoing involving only private parties but involves illegal and harmful acts directly against the city government, it also directly affects the interests of the public and may well be construed as adversely affecting the public health and safety within the statutory context. At the very least, plaintiff should be afforded an opportunity, through discovery and other procedures, to establish that the statutory protection is intended to cover such violation and dismissal of the complaint, at this stage, for failure to state a cause of action is unwarranted.
Accordingly, I would affirm.
Asch and Kassal, JJ., concur with Sullivan, J. P.; Ellerin, J., dissents in a separate opinion.
Order, Supreme Court, New York County, entered on September 8, 1988, unanimously reversed, on the law, without costs and without disbursements, and the motion granted.